Citation Nr: 1739120	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to June 28, 2014, and on a schedular basis since June 28, 2014.  



REPRESENTATION

Appellant represented by:	Jon Brown, Agent



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to June 1968, as well as additional Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In his October 2013 VA Form 9, the Veteran requested a video conference hearing before a member of the Board; in May 2017 correspondence, the Veteran withdrew that request.  

Finally, the November 2012 rating decision on appeal also denied the matter of entitlement to service connection for degenerative disc disease at C5-C6, degenerative disc disease of the lumbar spine with radiculopathy, a bilateral leg disability, a mouth condition, a bilateral hip disability, an increased rating for tinnitus, and an increased rating for bilateral hearing loss.  In separate March 2016 statements, after perfection of his appeal in these matters but prior to certification of the matters to the Board (i.e., in May 2016), the Veteran withdrew his appeal in the matters.  Accordingly, the matters are no longer before the Board and will not be addressed further.  

The issue of entitlement to TDIU on an extraschedular basis prior to June 28, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Effective June 28, 2014, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

Effective June 28, 2014, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

Effective June 28, 2014, service connection is in effect for tinnitus, bilateral hearing loss, and posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse, for a combined 70 percent rating.  Therefore, since June 28, 2014, the Veteran satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that he was last gainfully employed in 2010 doing construction/carpentry.  See September 2010 VA PTSD examination.  The evidence shows that the Veteran's occupational history has predominantly involved working in the construction/carpentry industry.  Id.  His educational background includes graduating high school.  See August 2012 VA Form 21-8940.  

For the period since June 28, 2014, the evidence includes an April 2016 K.D., Ph.D. rehabilitation psychological report.  It was opined, after a significant amount of psychological testing and review of the Veteran's treatment records, that the Veteran was unemployable, and his unemployability was likely directly attributable to his diagnosed service-connected disorders.  It was explained that the Veteran's occupational impairment was at a level of severity that restricts his ability to perform any work in the United States economy that would be more than marginal.  In providing the opinion, K.D., Ph.D. considered the Veteran's occupational impairment due to his service-connected disabilities in relation to the skills acquired throughout his post-service employment history, and the availability of jobs under the Dictionary of Occupational Titles.  It was further opined that this level of severity likely existed since June 28, 2014.  The pertinent evidence also includes a June 28, 2014 private psychological evaluation report that was the basis for the Veteran's 70 percent rating for his PTSD with major depressive disorder and alcohol abuse (but which fails to provide an opinion on the effect of the Veteran's psychiatric disorder on his employability)  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment since June 28, 2014.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, for the period since June 28, 2014, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the only probative evidence in this case for the period since June 28, 2014 that provides an opinion on the Veteran's employability due to his service-connected disabilities is that of the April 2016 K.D., Ph.D. rehabilitation psychological report.  The report was provided after physical examination of the Veteran, review of his claims file, and provided by a professional competent to opine as to the Veteran's functional impairment associated with his service-connected disabilities.  The Board therefore finds this opinion to be persuasive.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating since June 28, 2014.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted effective June 28, 2014. 


REMAND

Under 38 C.F.R. § 4.16(b), where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service for extraschedular consideration. 

In this case, prior to June 28, 2014, the Veteran did not meet the schedular criteria for consideration of TDIU.  Nevertheless, the record reflects that the Veteran has been unemployed since 2010, and the evidence suggests that his service-connected disabilities rendered him unable to obtain or maintain substantial gainful employment since June 11, 2012, given his educational background (high school graduate) and employment history (i.e., construction/carpentry industry).  See, e.g., April 2016 K.D., Ph.D. rehabilitation psychological report.  The Board is precluded for considering in the first instance whether TDIU should be assigned on an extraschedular basis for the period prior to June 28, 2014, and therefore the case must be referred to the Director, Compensation Service for consideration of this issue.

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to TDIU to the Director, Compensation Service, for a determination in the first instance as to whether the assignment of TDIU on an extraschedular basis is warranted at any period prior to June 28, 2014.  

2. Then readjudicate the Veteran's claim of entitlement to TDIU prior to June 28, 2014.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


